TEE       ATTORNEY    GENERAL
                              OF TEXAS

                              March 21, 1990




    Honorable Ashley Smith                   Opinion NO.      JM-1149
    Chairman
    Financial Institutions Committee         Re: Certification reguire-
    Texas House of Representatives           ments for a constable who
    P. 0: BOX 2910                           has previously   held the
    Austin, Texas   78769                    office    (RQ-1889)

    Dear Representative    Smith:

         you ask whether    a person who held the office      of
    constable from January 1, 1981, through December 31, 1984,
    and thereafter from January 1, 1989, to present is required
    to meet the requirements  for licensing or certification  by
    the Commissjon  on Law Enforcement   Officer Standards   and
    Education under chapter 415 of the Government Code.
-
         Section 415.010 of the Government. Code provides that
    the Commission  on Law Enforcement  Officer Standards  and
    Education may:

               (1)   adopt rules for the         administration
            of this chapter . . . .

                (10) establish minimum standards relating
            to competence   and reliability,    including
            educational, training, physical, mental,   and
            moral standards, for licensing as an officer,
            county jailer, or public security officer.

         Section 415.015     of     the Government     Code   provides     in
    pertinent part:

                (c) This chanter does        not affect a c o-n
            Stable or other officer          or countv iailer
            #
                                     and does    not     affect    a
            +       .     (Emphasis added.)

         The commission promulgated        rule 211.82,       12 Tex.    Reg.
    4851 (1987), providing:




                                       p. 6066
Honorable Ashley Smith - Page 2   (JM-1149)                     ,




            (i) The commission   shall issue a per-
        manent peace officer    license to any peace
        officer, elected or appointed under the Texas
        Constitution after September 1, 1985, if that
        officer meets all the minimum standards    for
        peace officer    licensing,    including   the
        training   and testing   requirements.    Such
        license shall be subject to revocat.ion as any
        other peace officer    license issued by the
        commission.   u   subsection su      not annly
        ti:
                (1)   a sheriff: or

                 (2) a constu     or any other consti-
           tutional peace officer Who first assumed
           office before Seotember   1. 1985. even  if
           re-ele&sd after that date unless there
           J
           then re-elected after that date to that or
           wt   er off&e as    a constitutional  veace
           &.         (Emphasis added.)

     The courts will give weight to an agency#s   interpreta-
tion of a statute, but will not respect an agency's .inter-
pretation contrary to the clear meaning   of an unambiguous
statute.  2 Tex. Jur. 3d, Administrative Law 5 7.

     We do not believe that rule 211.82 is contrary to the
meaning of section 415.015.    The exemption to training and
educational requirements afforded a constable elected before
September 1, 1985, appears to be a provision commonly    re-
ferred to as the "grandfather"   clause. We find the inter-
pretation given section 415.015 by the commission in rule
211.82 to be consistent with the construction the courts
have given the '0grandfather00 clause. The Supreme Court of
Arizona in State Pd. of Disuensina ODtiCianS  v. c a,    380
P.2d 784 (1963), in addressing the meaning of the "grand-
fatherw clause stated:

            'Grandfather' clauses are generally  found
        where occupations not formerly regulated    by
        statute are brought under legislative     con-
        trol. They permit those who have been       in
        continuous practice in the particular occupa-
        tion for a prescribed      period  immediately
        preceding the effective   date of the act to
        receive a license.




                              p. 6067
        Honorable Ashley Smith - Page 3    (JR-1149)


P




             Under your scenario there was a break in the con-
        stable's service from December 31, 1984, to January 1, 1989.
        Therefore, the constable had not been in continuous  service
        in that office immediately preceding September 1, 1985.   We
        conclude that the constable in question does not come within
        the ex.ception to the officer licensin requirements provided
        in subsection (c) of section 415.015. 9



                   A constable whose tenure of office ceased
                on December  31, 1984, and did not resume
                until January 1, 1989, is required to meet
                the requirements for licensing by the Commis-
                sion on Law Enforcement Officer Standards and
                Education.




                                           JIM     MATTOX
                                           Attorney General of Texas

        WARYKELLER.
        First Assistant Attorney General

        JUDGE ZOLLIE STEAKLEY
        Special Assistant Attorney General

        RENEA HICKS
        Special Assistant Attorney General

        RICK GILPIN
        Chairman, Opinion Committee

        Prepared by Tom G. Davis
        Assistant Attorney General




             1. Section 415.053 of the Government    Code allows an
        officer elected under the Texas Constitution two years after
        the officer takes office to complete the commission's
    P   licensing requirements.




                                      P. 6068